Title: Orders, 10 October 1755
From: Washington, George
To: 

 

[10 October 1755]

To the Officer appointed to Receive the Recruits at Alexandria.
As the situation of our affairs here may detain me longer than I expected, which will prevent me from coming through Alexandria, in my way to Williamsburgh.
You are hereby strictly ordered to send (in case I am not at your Rendezvous by the first of November, at night,) an Express to Fredericksburgh, informing me what Officers there are in town, what number of Recruits, what Parties you have sent off, and when—together with a particular account of every occurrence that has happened since your appointment there. You are not to fail in sending off parties of twenty or twenty five men as fast as they are formed, under the care of a Subaltern or trusty Sergeant. I am &c.

G:W.


N:B. Twenty or twenty-five men are rather too many for a Sergeants Command; therefore it would be better to appoint an Officer to that Command, who is to get Arms at Alexandria, if any arrive there from Williamsburgh; but if this should not be the case, I shall endeavour to Lodge arms at Winchester for them.

